Citation Nr: 1232313	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility for payment and reasonableness of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1966 to September 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

In a December 2011 remand, the Board determined that an appeal regarding the payment of attorney fees from past-due benefits had been raised.  In the remand, however, the Board determined that the issue was unclear, noting that the record on appeal contained little information regarding whether an attorney fee payment was made, the basis for any payment, and what the Veteran was challenging.  In April 2010 Reports of Contact, it was noted that a check that was issued in August 2009 by VA for $10,494 was missing.  The check was mailed to an address in Montgomery, Alabama rather than Bessemer, Alabama, where the Veteran lived.  The Veteran requested that the matter be investigated and that all monies be returned to him.  An April 2010 payment history printout indicated a check in the amount of $10,494 had been issued and sent to an address in Montgomery, Alabama.  The Veteran's attorney, JC, is located in Montgomery, Alabama.

In an April 2010 memorandum to the file, it was noted that a VA employee had determined that the Veteran or his attorney was entitled to a check in the amount of $10,494.  The check was made out to the Veteran and to JC.  In a July 2010 letter, however, the RO informed JC that no attorney fee award was permissible because there were no past due benefits awarded, per a March 2010 Administrative Decision.  That decision indicated that the Veteran had received an erroneous payment for past due benefits, but that because it was VA error, no overpayment had been created. 

In a submission received by VA in August 2011, the Veteran stated that he wanted to file a notice of disagreement (NOD) regarding the VA not informing him about giving money to his attorney.  The Veteran indicated that this was in reference to the $10,494.  In a September 2011 letter, the RO notified the Veteran that he could not appeal the decision because it was not filed within a year of the decision awarding attorney fees, which was in August 2009. 

The Board found, however, that the Veteran filed a timely NOD regarding the attorney fee award.  His first objection to the issuance of that check was in April 2010, well within a year of the August 2009 issuance of the check.  See 38 C.F.R. § 20.302(a) (2011).  Thus, the NOD was deemed timely and the appeal was remanded for issuance of an SOC.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  Here, no SOC had yet been issued, so the Board determined remand was required.

The Board then directed the RO to clarify the issue on appeal and obtain relevant documentation.  First, the RO was to associate with the claims file all documentation regarding the fee award, to include any administrative decision or memorandum regarding entitlement to a fee award, any documentation of the accounting or calculations regarding the amount of the fee award, and any notice of the award provided to the Veteran and to JC.  Second, the RO was to contact the Veteran to obtain clarification regarding whether he is appealing entitlement to fees from past-due benefits or the reasonableness of the fee award, or both.  Third, the RO was to provide notice to JC and to the Veteran that the fee award is being disputed by the Veteran.  Only after obtaining such documentation and providing such notice was the RO to then issue an SOC on the relevant issue or issues. 

While on remand, the RO indicated in a post-it note attached to the Board's remand that the attorney fee award was an EAJA fee award, thus indicating that it was not to be paid out of any past-due benefits and thus that an SOC need not be issued.  The Board, however, finds to the contrary.  The evidence of record indicates that VA paid an amount to the Veteran or his attorney and that the Veteran disagreed with such payment.  If the RO determines that the only fee award was an EAJA fee award and thus there is no jurisdiction, or that there was a payment from past-due benefits which was proper, it must so inform the Veteran in an SOC.  But the only notice the Veteran has received is that his NOD was untimely and thus there is no appeal.  Accordingly, the Board finds that there has not been substantial compliance with its previous remand and it may not proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether any fee award was made from VA to the Veteran's attorney from past-due benefits.  Make such determination on the record and provide documentation in the claims file.  So inform the Veteran in a letter, explaining the determination.

2.  If the RO determines that there was no attorney fee payment made from past-due benefits, after completing the above action, providing a reasonable time for response, and conducting any other development as may be indicated by any responses received as a consequence of the actions taken in the paragraph above, the issue must be adjudicated in an SOC.  The Veteran should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

3.  If the RO determines that there is an award from past-due benefits, contact the Veteran and request clarification regarding his notice of disagreement.  The RO must obtain clarification regarding whether the Veteran is appealing JC's entitlement to a fee award from past-due benefits or the reasonableness of the fee award, or both. 

4.  If the RO determines that there is an award from past-due benefits, associate with the claims file all documentation regarding any fee award to JC, to include any decisional documents, administrative decisions, calculations, and notice provided to JC and the Veteran. 

5.  If the RO determines that there is an award from past-due benefits, contact JC and the Veteran and provide notice that the attorney fee award is on appeal. Provide any notice that is required by 38 C.F.R. §§ 19.100-102 (2011).  Request that the Veteran and JC submit any relevant information, evidence, and/or argument regarding the attorney fee award. If the reasonableness of the fee award is on appeal, request that the Veteran and JC provide any information, evidence, and/or regarding the relevant factors for consideration, including:  (1) the extent and type of services JC performed; (2) the complexity of the case; (3) the level of skill and competence required of JC in giving the services; (4) the amount of time JC spent on the case; (5) the results JC achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which JC was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.

6.  If the RO determines that there is an award from past-due benefits, after completing the above action, providing a reasonable time for response, and conducting any other development as may be indicated by any responses received as a consequence of the actions taken in the paragraph above, the issue on appeal must be adjudicated in a statement of the case.  He should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

